Exhibit 10.33

4-1-12

EMPLOYMENT AGREEMENT

August 23, 2000

Ms. Judy Hattendorf
4500 Woodman Ave. Sherman Oaks, CA 91423

Dear Judy:

I am pleased to offer you the position General Manager, United Kingdom of OMP,
Inc. (the “Company”) effective September 1, 2000 on the following terms:

A.            Duties

You will perform the duties customarily associated with this position with
respect to the Company’s operations on a full-time basis, and will report
directly to the Phillip J. Rose, President & CEO.

B.             Compensation

Salary: Your salary shall be $125,000 per annum subject to annual cost of living
increases based on the Consumer Price Index for All Items, All Urban Consumers
for the Los Angeles-Anaheim Riverside, CA area or such greater increase as may
be approved by the Company’s Board of Directors in its discretion. Your salary
shall be paid semi-monthly, subject to standard payroll deductions and
witholdings.

Annual Performance Bonus: You shall be entitled to an annual performance bonus
based on the achievement of certain benchmarks to be set by the Board of
Directors of the Company. You will be eligible to earn an annual performance
bonus targeted at 30% of your salary based on meeting the parameters of your
business plan. No bonus is payable unless you are employed by the Company on
December 31, of the applicable year. AH bonuses will be subject to the legal
deductions and withholdings, etc. as customary. The 2000 bonus will be prorated
for time of employment.

Stock Option Grant: The Company intends to grant you 5,000 stock options to
purchase common stock of the Company under its Stock Option Plan. These options
will have an exercise price of $1.94 per share. All options will be subject to
the requirements of the Company’s Stock Option Plan, applicable rules under the
Internal Revenue Code, applicable accounting policies and securities laws.

Benefits: From the date of your employment, you are eligible for all company
benefits, such as vacation, holiday pay, or medical and dental benefits. You
will be eligible for three weeks vacation annually and sick leave according to
the standard of the Company. You will also receive all other benefits the
Company provides to its most senior employees (e.g., health and

1


--------------------------------------------------------------------------------


dental insurance coverage). You will be eligible to participate in the Company’s
401 k plan after six months of employment.

C.            Expenses

The Company shall reimburse you for all other reasonable, ordinary and necessary
expenses incurred in the performance of your duties (such reimbursement shall be
conditioned upon the submission of reasonable detailed receipts and/or invoices
substantiating such expenses).

D.            Termination

Either you or the Company may terminate your employment with or without cause,
at any time, for any reason whatsoever without advance notice. This at-will
employment relationship cannot be changed except by a writing signed by the
Chairman of the Board of the Company.

If the Company terminates your employment without cause after the first ninety
days but during the first year of your employment, you will receive as your sole
severance, your base salary for three (3) months payable semi-monthly, subject
to standard payroll deductions and withholdings. These payments shall cease
immediately if you violate any provision of this agreement, including the
provisions of Section F. If the Company exercises this right to terminate your
employment without cause, no compensation will be owed to you other than the
severance payment referred to in the previous sentence.

If you voluntarily terminate your employment, if you die or become physically or
mentally disabled (subject to the Company’s requirement to comply with all
applicable laws), or if the Company terminates your employment for cause, all
compensation and benefits shall cease immediately, and you will received no
severance benefits. For purposes of this agreement, termination for cause shall
mean material misconduct, including, but not limited to (i) conviction of any
felony or any crime involving moral turpitude or dishonesty or which is
punishable by imprisonment in a state or federal correctional facility; (ii)
participation in a fraud or act of dishonesty against the Company or any of its
customers or suppliers; (iii) willful and material breach of Company policies or
willful violation of reasonable rules, regulations, orders or directives of the
Company’s Board of Directors; (iv) refusal to perform your duties on a full-time
basis; (v) material breach of any term of this Agreement; (vi) intentional
damage to Company property (vii) conduct by you which in the good faith and
reasonable determination of the Board of Directors of the company demonstrates
gross negligence, willful malfeasance or gross unfitness to serve. In the case
of sections iii, iv, and v, Company must provide Employee with written notice of
their intent to terminate and Employee shall be given 30 days to correct the
“cause” in order to avoid termination. The determination as to the adequacy of
such “corrective” action on the part of the employee shall be subject to the
good faith and reasonable determination of the Board of Directors of the
Company.

E.            Policies and Procedures

You will be expected to abide by all Company policies and procedures. Company
may issue policies, rules, regulations, guidelines, procedures, or other
informational material, whether

2


--------------------------------------------------------------------------------


in the form of handbooks, memoranda, or otherwise, relating to its employees.
These materials are general guidelines for your information and shall not be
construed to alter, modify, or amend this agreement for any purpose whatsoever,
and this agreement shall control over such policies to the extent of any
conflict.

F.             Confidentiality/Non-Competition

At any time following execution of this agreement, you agree not to use or
disclose, directly or indirectly, for any reason, whatsoever or in any way any
confidential information or trade secrets of Company, including, but not limited
to, information with respect to Company as follows: the identity, lists, and/or
descriptions of any customers of Company; financial statements, cost reports,
and other financial information; product or service pricing information;
contract proposals and bidding information; processes, policies and procedures
developed as part of a confidential business plan; and management systems and
procedures, including manuals and supplements thereto, other than (i) at the
direction of Company during the course of your employment (ii) after receipt of
the prior written consent of Company, (iii) as required by any court or
governmental regulatory agency having competent jurisdiction over Company, or
(iv) information made public by Company.

You agree that all copyrights, trademarks, tradenames, service marks,
inventions, processes and other intangible or intellectual property rights that
may be invented, conceived, developed or enhanced by you while you are employed
by the company that relate to the Company’s business, or that result from any
work performed by you for the Company, shall be the sole property of the
Company, and you hereby assign to the Company any right or interest that you may
otherwise have in respect thereof. Upon the reasonable request of the Company,
you shall execute acknowledge, deliver and file any instrument or document
necessary or appropriate to give effect to this provision and do all other acts
and things necessary to enable the Company to exploit the same or to obtain
patents or similar protection with respect thereto. You agree that the covenants
set forth in this paragraph shall accrue to the benefit of Company, irrespective
of the reason for termination of the other provisions of this agreement and the
corresponding employment relationship created hereby.

You agree that while you are employed by the Company and for a period of three
years thereafter you will not, without the prior written consent of the
Company’s Board of Directors:

a.               Whether for compensation or otherwise, directly or indirectly
engage in the Company’s business, or any part thereof, or assist any other
person in such person’s conduct of the Company’s business, or any part thereof,
whether as a director, officer, employee, consultant, adviser, independent
contractor or otherwise;

b.              Hold a legal or beneficial interest in any person which is
engaged in the Company’s business or any part thereof, whether such interest is
as an owner, investor, partner, creditor (other than as a trade creditor in the
ordinary course of business), joint venture or otherwise;

c.               Solicit, divert or attempt to divert from the Company or any
person deriving title to the goodwill of the Company (a “Transferee”) any
business constituting, or any customer of, any part of the Company’s business
then conducted by the Company or such Transferee; or

3


--------------------------------------------------------------------------------


d.              Induce or attempt to induce any person then, or during the
immediately preceding six (6) month period, engaged or employed (whether
part-time or full-time) by the Company or any Transferee, whether as an officer,
employee, consultant, salesman, adviser or independent contractor to leave the
employ of the Company or such Transferee, as the case may be, or to cease
providing the services to the Company or such Transferee, as the case may be,
then provided by such person, or in any other manner seek to engage or employ
any such person (whether or not for compensation) as an officer, employee,
consultant, adviser or independent contractor such that such person would
thereafter be unable to devote his or her full business time and attention to
the business then conducted by the Company or such Transferee, as the case may
be.

You hereby specifically acknowledge and agree that the restrictions contained in
this paragraph are reasonable and necessary to protect the business and
prospective business of Company, and that the enforcement of the provisions of
this paragraph will not work an undue hardship on you.

However, in the event your employment is terminated by the Company without
cause, you shall be permitted to do the following as the first anniversary of
the date of such termination:

a.                Whether for compensation or otherwise, directly or indirectly
engage in the Company’s business, or any part thereof, or assist any other
person in such person’s conduct of the Company’s business, or any part thereof,
whether as a director, officer, employee consultant, adviser, independent
contractor or otherwise; or

b.             Hold a legal or beneficial interest in any person which is
engaged in the Company’s business or any part thereof, whether such interest is
as an owner, investor, partner, creditor (other than as a trade creditor in the
ordinary course of business), joint venture or otherwise; or

G. Miscellaneous

To ensure rapid and economical resolution of any disputes which may arise with
the Company, or any of its officers or directors or under this agreement, you
agree that any and all disputes or controversies, whether of law or fact of any
nature whatsoever (including, but not limited to, all state and federal
statutory and discrimination claims whether for race, sex, sexual orientation,
religion, national origin, age, marital status, or medical condition, handicap
or disability, or otherwise) arising from any such dispute or regarding the
interpretation, performance, enforcement or breach of this agreement shall be
resolved by final and binding arbitration under the Judicial Arbitration and
Mediation Services Rules of Practice and Procedure.

If any provision of this agreement is held up to be illegal, invalid, or
unenforceable under present or future laws, such provision shall be fully
severable, and this agreement and each separate provision hereof shall be
construed and enforced as if such illegal invalid, or unenforceable provision
had never comprised a part of this agreement, and the remaining provisions of
this agreement, shall remain in full force and effect and shall not be affected
by the

4


--------------------------------------------------------------------------------


illegal, invalid or unenforceable provision or by its severance from this
agreement. In addition, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable, if such
reformation is allowable under applicable law.

This agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with respect to the terms and
conditions of your employment, and it supersedes any agreements or promises made
to you by anyone, whether oral or written. You agree that, except as provided
herein, no other representations or promises were made to you regarding your
employment with the Company. This agreement shall be construed and interpreted
in accordance with the laws of the State of California.

We look forward to your joining the Company and to a successful and enjoyable
working relationship.

Sincerely,

Obagi Medical Products, Inc.

 

By:

/s/ Phillip J. Rose

 

 

Phillip J. Rose

 

President & Chief Executive Officer

 

 

Accepted By:

 

/s/ Judy Hattendorf

 

Judy Hattendorf

 

5


--------------------------------------------------------------------------------